               Case 4:18-cv-07229-YGR Document 65-3 Filed 04/20/20 Page 1 of 2



 1   PAUL J. ANDRE (State Bar No. 196585)
     pandre@kramerlevin.com
 2
     LISA KOBIALKA (State Bar No. 191404)
 3   lkobialka@kramerlevin.com
     JAMES HANNAH (State Bar No. 237978)
 4   jhannah@kramerlevin.com
     AUSTIN MANES (State Bar No. 284065)
 5   amanes@kramerlevin.com
     KRAMER LEVIN NAFTALIS & FRANKEL LLP
 6
     990 Marsh Road
 7   Menlo Park, CA 94025
     Telephone: (650) 752-1700
 8   Facsimile: (650) 752-1800
 9   Attorneys for Plaintiff
10   FINJAN, INC.

11
                                    IN THE UNITED STATES DISTRICT COURT
12
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                             OAKLAND DIVISION
14

15
         FINJAN, INC.,                                  Case No.: 4:18-cv-07229-YGR
16
                       Plaintiff,                       [PROPOSED] ORDER ACCEPTING
17                                                      PLAINTIFF FINJAN, INC.’S PROPOSED
                v.                                      RESPONSE TO DEFENDANT QUALYS,
18                                                      INC.’S OBJECTION TO EVIDENCE
         QUALYS INC.,                                   [DKT. 60]
19

20                     Defendant.                       Date:     May 1, 2020 1
                                                        Time:     10:00 AM
21                                                      Place:    Courtroom 1, 4th Floor
                                                        Judge:    Hon. Yvonne Gonzalez Rogers
22

23

24

25

26

27

28
     1
         Subject to the Court’s March 12, 2020 Order (Dkt. No. 48) suspending in-person appearances.
     [PROPOSED] ORDER ACCEPTING FINJAN’S                                  CASE NO.: 4:18-cv-07229-YGR
     RESPONSE TO QUALYS’ OBJECTION TO EVIDENCE
            Case 4:18-cv-07229-YGR Document 65-3 Filed 04/20/20 Page 2 of 2




 1                                        [PROPOSED] ORDER
 2         Before the Court is Plaintiff Finjan, Inc.’s Request for Leave to File a Response to the Objection
 3 to Evidence filed by Defendant Qualys, Inc. at Dkt. 60. Finjan attached the proposed Response as

 4 Exhibit A to its Request.

 5         Having considered the Request, and for good cause shown, the Court hereby GRANTS the
 6 Request and takes Exhibit A attached thereto under submission.

 7

 8         IT IS SO ORDERED.
 9

10

11
      DATED: ____________________
12                                                Honarable Yvonne Gonzalez Rogers
                                                  United States District Judge
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                        1
     [PROPOSED] ORDER ACCEPTING FINJAN’S                                  CASE NO.: 4:18-cv-07229-YGR
     RESPONSE TO QUALYS’ OBJECTION TO EVIDENCE
